office_of_chief_counsel internal_revenue_service memorandum number release date cc pa ------------- postf-157881-06 uilc date date to associate area_counsel dallas group large mid-size business attn george gasper cc lm nr dal from jason a spitzer senior technician reviewer procedure administration branch subject closing_agreement this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer -------------------- predecessor ------ property ---------------------------------------- issues whether the closing_agreement signed by predecessor is valid for taxpayer under sec_7121 conclusions while taxpayer may reap the benefits of the closing_agreement as the purchaser from predecessor of the main asset covered by the closing_agreement the agreement itself is ultra vires as a matter of delegated authority to execute the agreement postf-157881-06 facts in -------------- the owners of the property and appeals reached an agreement regarding the treatment by the owners of certain ---------------------------------------------costs of the property specifically the parties created a form_906 closing_agreement on determination covering specific matters that set forth a defined amount to be deducted by each of the owners of the property for the tax years ------- through ------- the aggregate deduction was ------------------ and was allocated among the owners based on their proportional ownership of the property the closing_agreement was executed by the multiple owners of the property and their corporate parents including predecessor beginning on ------------------- through ----------- ------- on ------------------ the agreement was signed by ----------------------- using the title chief appeals_office that title seems to indicate that ---- --------- was the chief of a local appeals_office in this case -------------------- in the years since the execution of the closing_agreement taxpayer purchased predecessor’s ownership_interest in the property taxpayer now seeks to take advantage of the tax treatment of the property costs as set forth in the closing_agreement law and analysis taxpayer’s rights under the agreement the closing_agreement in determination clause sec_1 and refers to successors in interest to the owners of the property and applies the terms of the agreement to such entities provided they have expressly assumed the obligations of an owner pursuant to our own analysis and an informal review by cc corp the property is treated by its owners as an asset thus taxpayer’s acquisition of predecessor’s ownership_interest in the property appears to entitle taxpayer to the tax treatment set forth in the closing_agreement if there is any indication that taxpayer somehow did not assume all ownership obligations that accompany the property this conclusion will require reconsideration the closing_agreement between the owners of the property and appeals was expressly executed under sec_7121 under sec_7121 the secretary_of_the_treasury and by delegation the commissioner of the internal_revenue_service may enter into written agreements with persons concerning their tax_liabilities sec_7121 treasury order closing agreements are final and conclusive sec_7121 closing ------------------------------------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------ the validity of the agreement postf-157881-06 agreements are not strictly subject_to the common_law of contracts because they are legislatively authorized agreements that require no consideration for formation part of this legislative authorization is the requirement that the representative of the commissioner who executes the agreement has been delegated the authority to do so the chief of the -------------------- appeals_office at the time he signed the agreement on behalf of the service only had the delegated authority to make an agreement with a taxpayer regarding a taxable_period or periods ended prior to the date of the agreement and related specific items affecting other taxable periods delegation_order no rev 1984_2_cb_468 such language is still in effect today see delegation_order no rev it is a standard principle that the government cannot be bound by the ultra vires acts of its representatives 467_us_51 ndollar_figure anyone entering into an agreement with the government takes the risk of having accurately ascertained that he who purports to act for the government stays within the bounds of his authority and this is so even where the agent himself may have been unaware of the limitations upon his authority 243_us_389 t he united_states is neither bound nor estopped by acts of its officers or agents in entering into an arrangement or agreement to do or cause to be done what the law does not sanction or permit 507_f2d_406 2d cir affg tcmemo_1973_145 stiskin v commisioner tcmemo_1996_306 webb v commissioner tcmemo_1994_549 in the closing_agreement at issue the period purported to be covered was ------------------ to -------------------------- that is --- years that had ended prior to the ------------------ date of execution and --- years that would end subsequent to that date under the terms of delegation_order the chief of the --------------------appeals office had only the authority to bind the government regarding the first --- years covered by the agreement the taxpayer may attempt to argue that the chief of the -------------------- appeals_office did have authority to execute an agreement for future years because the treatment of property deductions was a related specific item affecting other taxable periods this argument will fail because it is contrary to the manner in which the service has operated in accordance with the related specific items affecting other taxable periods language of delegation_order no both the service and the courts view each tax_year as a separate source of liability and new cause of action see 333_us_591 while sunnen concerned the application of res_judicata to tax issues the principle enunciated by the supreme court is a useful analogy it means that where a type of transaction is separately recurring in several taxable years the d o no rev became effective date we do not have the text of the delegation_order in effect at the time the closing_agreement in question was executed we do however believe that the language of paragraph of the delegation_order was identical to that in revision as the same paragraph with the exception of a few different position titles is contained in revision found pincite wl effective date postf-157881-06 transactions in each taxable_year are independently evaluated pursuant to information pertaining to that taxable_year instead the phrase related specific items affecting other taxable periods is used by the service to accommodate those cases where the nature of the transaction resolved in a closing_agreement for one year necessitates a binding affect on that taxpayer’s liability in another year the regulation for sec_7121 states that c losing agreements with respect to taxable periods ending subsequent to the date of the agreement may relate to one or more separate items affecting the tax_liability of the taxpayer sec_301_7121-1 in the regulations there is the following illustration of this concept a owns shares of stock in the xyz corporation which he purchased prior to date a is considering selling shares of such stock but is uncertain as to the basis of the stock for the purpose of computing gain either prior or subsequent to the sale a closing_agreement may be entered into determining the market_value of such stock as of date which represents the basis for determining gain if it exceeds the adjusted_basis otherwise determined as of such date not only may the closing_agreement determine the basis for computing gain on the sale of the shares of stock but such an agreement may also determine the basis unless or until the law is changed to require the use of some other factor to determine basis of the remaining shares of stock upon which gain will be computed in a subsequent sale sec_301_7121-1 this regulation was last amended on date and was therefore in effect at the time of the execution of the agreement the significant feature of this example is that it is the determination of the tax consequences of a past basis-determining transaction the acquisition of the shares which could represent multiple transactions although that is irrelevant that has effect in future years essentially the binding determination made by the service and the taxpayer due to the nature of the past transaction must be applied to future years to ensure accurate determination of the taxpayer’s tax_liability in those years in fact in the example above the tax_liability of those future years would be impossible to determine accurately without reference back to the determination made in the year covered by the closing_agreement this is markedly different from the transactions at issue in the closing_agreement here by the terms of the closing_agreement the owners of the property are entitled to deductions for ------------------------------------------------ costs because the ----------------------- -------------------------------- activities were ongoing during the time frame of the agreement determination clause of the agreement states that the deductions were allowed through the first to occur of -------------------------- or the month in which -------------------- of the property facilities is completed thus the deduction taken in each year represented separate and new activity or transactions while the treatment of a transaction in one year may provide a good indication of the proper treatment of a transaction of the same type in a future year the treatment in the earlier year cannot affect the later year in such a way to bind the service with the finality of a closing_agreement the service is free using the analogy to sunnen to examine the later transaction independently of the prior transaction accordingly the recurring postf-157881-06 transactions in which the taxpayer and predecessor was engaged in during and subsequent to the years covered by the agreement do not fit the meaning of related specific items affecting other taxable periods as the taxpayer’s transactions are not in the nature of related specific items and the chief of the -------------------- appeals_office clearly lacked the authority to expressly bind the service for future years the agreement was binding on the service only for tax years ended prior to ------------------ taxpayer acquired its ownership of the property in - ------- thus the agreement is entirely invalid as to taxpayer case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call --------------------- if you have any further questions
